Citation Nr: 1720017	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow



INTRODUCTION

The Veteran served on active duty from December 1985 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2015, the Board remanded the appeal for additional development.


FINDING OF FACT

A chronic low back disability was not manifested in service and arthritis is not shown within the initial post separation year; degenerative changes of the spine to include spondylosis and degenerative disc disease of the lumbosacral spine, which are first shown many years after service, are not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination and obtained a VA medical opinion on the matter.  The VA medical opinion is adequate as it is supported by a complete rationale.

The Veteran's claim was remanded by the Board in January 2015 to obtain an addendum to the October 2009 VA examination and for readjudication of the appeal by the RO.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran requested service connection for low back disability in May 2009.  See VA Form 526 (May 2009).  He argues that his current low back problems are related to service and submitted duplicate copies of STRs dated in October 1988 and May 1990, showing treatment for back complaints, in support of his claim.  See VA Form 21-4138 (September 2015) and STR - Medical Photocopy (September 2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for low back disability.  A chronic low back disability was not manifested in service and arthritis is not shown within the initial post separation year.  Also, degenerative changes of the spine, which are first shown many years after service, are not attributable to service.

STRs reflect that the Veteran presented in October 1988 with complaints of soreness in the lower back of 3 days duration.  The assessment was mechanical low back pain.  There was no follow-up.  In May 1990, the Veteran presented with complaint of low back pain that started "last night" and had worsened.  The assessment was low back strain.  There were no subsequent documented low back complaints or findings for abnormal pathology of the low back.  Report of service separation examination dated in February 1993 reflects normal clinical evaluation of the spine.  The examiner remarked under "summary of defects and diagnoses" that the Veteran was in "good physical condition."

VA treatment records first document low back complaints and abnormal pathology many years after service separation, and reflect that the Veteran was physically active in the period following service separation.  A May 2000 VA treatment note reflects that the Veteran worked as a truck driver and "does heavy lifting."  There were no back complaints at this time.  The Veteran reported occasional back pain in 2005.  An April 2005 note reflects an impression for low back pain-the Veteran gave a past history of back injury, but no details were provided.  Since 2005, VA treatment records show ongoing low back complaints.  A June 2008 x-ray showed very mild mid to lower spine degenerative changes; the impression was mild degenerative joint disease at L5 and S1.

Report of VA examination dated October 2009 reflects a diagnosis for lumbar spine spondylosis.  The examiner opined that it was less likely than not that lumbar spine spondylosis was related to the back strain treated in service.  In a March 2015 addendum, the VA medical opinion was that the disability was less likely than not incurred in or caused by service.  The rationale was that the Veteran did not have a chronic back disorder in service and that the Veteran's history did not support a conclusion that the current findings were attributable to service complaints or findings.  The examiner explained the difference between chronic and acute pain, and explained that the complaints and findings shown in service were consistent with an acute problem.  The examiner noted that the Veteran's low back pain, assessed as low back strain in service, had resolved after conservative treatment and that this, coupled with the absence of (a) an injury or event that would have caused degenerative changes of the spine beyond its natural progression and (b) continuity of care for over a decade, supported the conclusion that the claimed disability was less likely than not related to an event, injury, or illness in service.

In summary, although the Veteran had been seen on two occasions years apart for back complaints in service, STRs show that these complaints were separate and distinct from each other.  Notably, the first complaint was of back pain of 3 days duration and the second complaint was of back pain that started the night before.  The available medical evidence shows no chronic disorder of the back (or spine) in service, soon after service, or for over a decade.  A chronic disability of the low back is first documented many years and these findings are not shown to be etiologically related to service, to include the Veteran's documented low back complaints in October 1988 or May 1990, or the diagnosis for strain in May 1990.

The Board accepts that the Veteran is competent and credible to report his symptoms.  See Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, he is not competent to opine that his current disability is etiologically related to in-service complaints or findings.  Notably, the development of arthritis is not susceptible to lay observation, unlike a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Because of the relative complexity of the particular question involved here and the inability to render a nexus opinion based on personal observation, the Board finds that a non-expert medical opinion from the Veteran has no probative value in this matter.  More importantly, the Board observes that the Veteran has not provided a favorable medical opinion in this matter.

The Board notes that the Veteran has not reported a history of back disability since service.  However, to the extent that there is any suggestion of such, the Board finds that this is not a credible assertion in view of the normal clinical findings on service separation examination in 1993 and the Veteran's ability to perform heavy labor as reported during VA treatment in May 2000.

The Board assigns greater probative value to the Veteran's service separation examination and the March 2015 VA examination addendum.  This evidence is more probative as it was prepared by skilled and trained medical professionals.  Also, the March 2015 VA medical opinion is highly probative as it was prepared after review of the claims file, with specific consideration of the in-service complaints and findings, and it is supported by a complete rationale.  In this case, the weight of the evidence is against the claim.

Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.


ORDER

Service connection for low back disability is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


